Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 10 November 2022 and Request for Continued Examination (RCE) of 21 October 2022. Claims 1-9, 11-20 and 22 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the rejection of claims 1-9 and 11-20 under 35 USC 101 as set forth in the office action of 21 July 2022 have been considered and are NOT persuasive-
	The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees-
It appears to the Examiner that Applicant believes the limitation “deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, wherein each of the plurality of radars is configured to detect fixed object parameters within the respective radar detection range, the fixed object parameters being associated with fixed objects within the one or more geographic areas” is significant enough to integrate the judicial exception into a practical application. Examiner respectfully disagrees. Based on 2019 PEG 101 analysis, the guidelines provided to the Examiner to follow for 35 USC 101 rejections and after a conversation with supervisor A. Antonucci regarding the 35 USC 101 on the record, Examiner believes that “deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas” is merely a pre-solution step and it’s part of the mere data gathering since this limitation is merely performed to be able to gather data using “each of the plurality of radars … to detect fixed object parameters within the respective radar detection range, the fixed object parameters being associated with fixed objects within the one or more geographic areas” which on its own is recited at a high level of generality and amounts to mere data gathering which is an insignificant extra solution activity.
Applicant further points to a 101 analysis example regarding gathering credit card information and printing a report. Examiner notes that the current presented claims are entirely different in area and field of endeavor; however, regarding Applicant’s arguments of “the deploying of the radars (with the additional details recited in the claims) is not incidental to the process, not done by a mere generic computer, and is fundamental to the process not incidental”, Examiner respectfully disagrees. Based on the claims in light of the specification, under broadest reasonable interpretation, the limitation of “deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas” is in fact performed by a mere generic computer such as by instructions being executed by one or more processors of a system. Further, Examiner points that such limitations takes places in order for “each of the plurality of radars … to detect fixed object parameters within the respective radar detection range, the fixed object parameters being associated with fixed objects within the one or more geographic areas” which on its own is mere data gathering; therefore, the limitation “deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas”, under broadest reasonable interpretation, is in fact merely a pre-solution step and part of the mere data gathering and therefore, not significant enough to integrate the judicial exception into a practical application.
Applicant further argues “Note that there are a number of hardware restrictions on the radar deployment that are required to make it work properly … In order to model the airspace for the geographic areas, the plurality of radars have to be deployed not only across the geographic areas, but also based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas. Are there any such requirements for the gathering of the credit card data? No, there are no device requirements, hardware distribution requirements with respect to geography and no requirements about the capabilities of the device that gets the credit card data. In order to model the three-dimensional space, the radars need to have a certain configuration or else it won't work. In other words, due to the specific nature of the deployment of the plurality of radars, the step here is not incidental to the overall process but more integral. Furthermore, the deployment of the radars is clearly not incidental like printing a report at the end. Again, there are several specific features associated with the plurality of radars that cause it to be more significant and thus not incidental to the process.”. Examiner respectfully disagrees. Examiner would first like to note that even if the 101 analysis example argued by the Applicant does not include hardware and/or detailed limitations that Applicant’s claims are argued to include, such matter would not automatically indicate that Applicant’s claims are therefore significant enough. Each and every limitation of Applicant’s claims are analyzed under each prong and each step of the 101 analysis based on the 2019 PEG on their own and as explained above and further below under 35 USC 101, the limitations recite an abstract idea and the additional limitations are not significant enough to integrate the judicial exception into a practical application. Further Examiner notes that based on the claims in light of the specification, under broadest reasonable interpretation, the sensors are all conventional sensors, and the specification does not provide any indication that the processor(s) are anything other than a conventional computer. Therefore, the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas on its own is not enough to integrate the judicial exception into a practical application.
Applicant further argues “… The Office Action states "The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (data service system, processors, etc.) to perform the process." This statement reads out the claim limitations related to the radars and their structure and positioning. The Office Action gets a little closer with the next phrase on page 12: "In particular, the detecting and collecting object parameters steps from the radar and receiving steps are recited at a high level of generality (i.e, as a general means of detecting and collecting data using radars for use in the other steps) and amounts to mere data gathering, which is a form of insignificant extra- solution activity." In other words, the analysis is the following: “deploying … = computer = radars” In other words, the asserted "high level of generality" analysis does not even mention the four different characteristics of the radars in claim 1. The first two are the fact that the deploying of (1) the plurality of radars is done (2) across one or more geographic areas. That is a more specific requirement that is not always the case with radars. The analysis of the asserted "high level of generality" analysis does not even mention the fact that the deploying of the plurality of radars is done based on a (3) respective radar detection range of the plurality of radars (i.e., different ranges may cause a different distribution of radars). The analysis of the asserted "high level of generality" analysis does not even mention the fact that the deploying of the plurality of radars is done (4) according to a coverage parameter for the one or more geographic areas. … it is difficult to find persuasive the analysis that the claims are recited at a high level of generality when the specific narrow features of the radars that are recited in the claims are not addressed at all. In the MPEP example of gathering credit card information, there was nothing mentioned about how it was to be done so there could be no analysis. There are four different features associated with the radar deployment that are addressed above, none of which have a corresponding equivalent to the MPEP example of what is insignificant data gathering”. Examiner respectfully disagrees. Examiner would like to note again that even if the 101 analysis example argued by the Applicant does not include the specific details that Applicant’s claims are argued to include, such matter would not automatically indicate that Applicant’s claims/limitations are therefore significant enough. Each and every limitation of Applicant’s claims are analyzed under each prong and each step of the 101 analysis based on the 2019 PEG on their own and as explained above and further below under 35 USC 101, the limitations recite an abstract idea and the additional limitations are not significant enough to integrate the judicial exception into a practical application. Further, Examiner believes there might be a misunderstanding regarding the 101 analysis, the limitation “deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas” on its own and including the “four different characteristics” is pre-solution activity as explained above and based on Examiner’s understanding, the claims and the specification, it is performed by a generic computer (such as devices, processors, etc. known in the art). Based on 2019 PEG 101 analysis deploying radars merely to gather information and/or generate airspace model(s) (regardless of details such as the deployment being of plurality of radars, being deployed across one or more geographic areas and based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas) is a pre-solution activity and part of mere data gathering. The “four different characteristics” argued by the Applicant are not significant enough to integrate the judicial exception into a practical application.
Applicant further argues “The practical application here is also very easy to identify. It is the application of modeling an airspace that has fixed objects like trees, power lines, and buildings, so that flight plans through that space can be generated for flying vehicles. The practical application needs the deployment of the radars in the specific manner recited in claim 1 for the overall process to work. It is not an insignificant data gathering because the way it is structured is important to how the data about the airspace is gathered. When the particular structure matters, and it does not require a mere computer or manual gathering of the data, then the features are significant”. Examiner respectfully disagrees. The mere recitation that the data gathering is for fixed object parameters in no way make the limitation significant enough. Refer to the arguments above in items 1-4 and below under 35 USC 101 for further clarification.
*** In order to expedite prosecution, Examiner would like to note that a positively recited limitation such as “wherein the flying vehicle [aircraft] autonomously moves to a/the destination using the flight plan”, if supported by the specification, is an example of a limitation that is significant enough to integrate the judicial exception into a practical application ***

Applicant’s amendments and/or arguments with respect to the rejection of claims 1-9 and 11-20 under 35 USC 103 regarding the fixed object parameters amended limitations as set forth in the office action of 21 July 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments and/or arguments with respect to the rejection of claims 1-9 and 11-20 under 35 USC 103 regarding the respective radar detection range as set forth in the office action of 21 July 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
the analysis does not show that any of the cited sections of Halbert mention a respective radar detection range of the plurality of radars. Each of the cited paragraphs was reviewed and none suggest that there might be different detection ranges of different deployed radars. The closest paragraphs are [0178]-[0181] but there is no suggestion of respective radar detection ranges and that that is used in part to deploy the plurality of radars. Indeed, FIG. 10 would teach away from such an approach because each disclosed cell in Figure 10 is exactly the same, suggesting that all the radars are simply the same to cover their own cell.
The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The claims recite “[determining] a/the respective radar detection range of [each of] the plurality of radars” which under broadest reasonable interpretation, is exactly what is disclosed by Halbert in at least “[0005] … the radar system included a plurality of radar receivers and a plurality of radar transmitters arranged in a multi-static configuration to form at least one radar cell to provide an area of radar coverage within that cell. Each of the radar transmitters … illuminated a respective radar cell with a radar signal …. Each radar receiver … receive radar signals from within a respective radar cell, ... [0010] The radar receiver may be arranged to receive radar return signals returned from objects within an FoS that extends, relative to the radar receiver, at least one of: 90° or greater in azimuth; 6° or greater in elevation; and 5 km in range …[0178] … a plurality of radar cells 1012 with each radar cell 1012 providing its own respective local geographic area of radar coverage. The radar cells 1012 are arranged (or ‘tiled’) generally adjacent one another to provide a total surveillance area comprising a much larger geographic area of radar coverage (albeit that the actual areas of coverage provided by the radar receivers/transmitters of each cell may, in reality, overlap partially with one another). [0179] Each radar cell 1012 is formed by a respective multi-static arrangement of static radar receivers (RX) and static radar transmitters (TX) with each receiver/transmitter being located at a different respective radar node 1014. The radar nodes 1014 of each cell are arranged in a polygonal arrangement with each radar node 1014 being located at a different respective vertex of the polygonal arrangement. It will be appreciated that configurations with a combination of receivers and transmitters at a single node may also be beneficial” (emphasis added). In order to expedite prosecution, Examiner further points to the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form (see at least Figures 2 and 3 and paragraphs [0080] and [0091] of US20180129881A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis – Step 1 
Claim 1 is directed to a method, claim 11 is directed to a system and claim 17 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 11 and 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 17 is rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A method comprising: 
deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, wherein each of the plurality of radars is configured to detect fixed object parameters within the respective radar detection range, the fixed object parameters being associated with fixed objects within the one or more geographic areas;
collecting, via a data service system, the fixed object parameters from the plurality of radars; 
determining, via the data service system, airspace regulations associated with the one or more geographic areas; 
generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the fixed object parameters, the airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions; 
receiving a request for flight plans associated with a specific region within the one or more geographic areas; and 
generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle 

Independent claim 11 include limitations that recite an abstract idea (emphasized below). Claim 11 recites: 

A system comprising: 
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
request, from a data service, airspace information comprising fixed object parameters detected by a plurality of radars deployed across one or more geographic areas, the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, the fixed object parameters being associated with fixed objects within the one or more geographic areas; 
receive the airspace information from the data service; 
based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using a three-dimensional model of airspace4Application/Control Number: 16/379,477Docket No.: 157-0001 Art Unit: 3667conditions, the three-dimensional model of airspace conditions being based on the fixed object parameters, airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas; 
providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination; and 
monitor flight conditions associated with the one or more flight plans based on data collected from the data service

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” and “generating … fight plan(s)” in the context of this claim encompasses a person looking at data collected and/or received and forming a simple judgement (determination and generating/making flight plans/paths based on the data collected and/or received), either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
Claim 1:
A method comprising: 
deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, wherein each of the plurality of radars is configured to detect fixed object parameters within the respective radar detection range, the fixed object parameters being associated with fixed objects within the one or more geographic areas; 
collecting, via a data service system, the fixed object parameters from the plurality of radars; 
determining, via the data service system, airspace regulations associated with the one or more geographic areas; 
generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the fixed object parameters, the airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions; 
receiving a request for flight plans associated with a specific region within the one or more geographic areas; and 
generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle

	Claim 11:
A system comprising: 
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
request, from a data service, airspace information comprising fixed object parameters detected by a plurality of radars deployed across one or more geographic areas, the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas, the fixed object parameters being associated with fixed objects within the one or more geographic areas; 
receive the airspace information from the data service; 
based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using a three-dimensional model of airspace4Application/Control Number: 16/379,477Docket No.: 157-0001 Art Unit: 3667conditions, the three-dimensional model of airspace conditions being based on the fixed object parameters, airspace regulations and future predicted airspace conditions, based on historical data, of the one or more geographic areas; 
providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination; and 
monitor flight conditions associated with the one or more flight plans based on data collected from the data service

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the above additional limitations, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (data service system, processors, etc) to perform the process. In particular, the deploying plurality of radars across geographic area(s) based on a detection range and a coverage parameter, detecting and collecting fixed object parameters steps from the radars and receiving steps are recited at a high level of generality (i.e. as a general means of detecting and collecting data using radars for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity (e.g. deploying the radars across area(s) based on detection range and coverage parameter is merely a pre-solution activity part of the mere data gathering and is being done in order to gather information/ data). The requesting, generating the model, providing and monitoring steps are also recited at a high level of generality (i.e. as a general action or change being taken), and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Lastly, claims 11 and 17 further recite “system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system” and “non-transitory computer-readable storage medium comprising: instructions stored therein which, when executed by one or more processors, cause a system” which merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. These additional elements are recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 (for claims 1 and 17) and claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system/processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of radars being deployed, radars detecting, collecting object parameters and receiving steps are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the system/processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of requesting, generating the model, providing and monitoring is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance of a known/simple action is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-9, 12-16, 18-20 and 22 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-9, 12-16, 18-20 and 22 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 11 and 17. 
Therefore, claim(s) 1-9, 11-20 and 22 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Foster (US20180364713A1) in further view of Schulman (US20190114925A1) in yet further view of Leo (US20180130358A1) and in yet further view of Bry (US9417325B1).
Regarding claim 1, Halbert discloses a method (see at least abstract and [0001]) comprising: deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]), wherein each of the plurality of radars is configured to detect object parameters within the respective radar detection range (see at least Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]); collecting, via a data service system, the object parameters from the plurality of radars (see at least abstract, Figure 10, [0005], [0008]-[0010], [0062], [0178]-[0181] and [0185]); generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the object parameters to yield modeled airspace conditions (see at least Figure 1, Figures 5-13, [0017], [0019], [0025], [0063], [0075], [0080], [0104], [0132], [0143], [0163], [0164] and [0228]-[0230]).
Halbert does not explicitly disclose receiving a request for flight plans associated with a specific region within the one or more geographic areas; and generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle. However, such matter is suggested by Foster (see at least [0005], [0017], [0028] and [0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Foster which teaches receiving a request for flight plans associated with a specific region within the one or more geographic areas; and generating, in response to the request and based on the modeled airspace conditions, a flight plan for use by a flying vehicle for the specific region within the one or more geographic areas and prior to an initiation of a flight by the flying vehicle since they are both directed to detecting airspace conditions and use of Foster would increase efficiency and usability of the system since information/model/data of Halbert would be very beneficial for a flying vehicle to be aware of the airspace conditions prior to its flight so it would have been obvious to one of ordinary skill in the art to modify Halbert by Foster in order to have a much more useful, reliable and safe system.
Halbert as modified by Foster does not explicitly disclose determining, via the data service system, airspace regulations associated with the one or more geographic areas; generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the airspace regulations to yield modeled airspace conditions. However, such matter is suggested by Schulman (see at least [0103], [0204] and [0255]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster to incorporate the teachings of Schulman which teaches determining, via the data service system, airspace regulations associated with the one or more geographic areas; generating a computer three-dimensional model of airspace conditions for the one or more geographic areas based on the airspace regulations to yield modeled airspace conditions since they are all directed to detecting airspace conditions and incorporation of the teachings of Schulman would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.
Halbert as modified by Foster and Schulman fails to disclose generating the computer three-dimensional model of airspace conditions for the one or more geographic areas based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions. However, such matter is suggested by Leo (see at least [0002], [0013], [0019], [0030], [0031], [0034]-[0037] and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster and Schulman to incorporate the teachings of Leo which teaches generating the computer three-dimensional model of airspace conditions for the one or more geographic areas based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions since there are all directed to detecting airspace conditions and incorporation of the teachings of Leo would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.
Halbert as modified by Foster, Schulman and Leo does not explicitly disclose detecting fixed object parameters, the fixed object parameters being associated with fixed objects within the one or more geographic areas, collecting the fixed object parameters from the plurality of radars and generating the model based on the fixed object parameters. However, such matter is suggested by Bry (see at least Figure 1, Figures 6A-7D, Figure 9, lines 7-36 of Col.3 and line 64 of Col.5-line15 of Col.16). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster, Schulman and Leo to incorporate the teachings of Bry which teaches detecting fixed object parameters, the fixed object parameters being associated with fixed objects within the one or more geographic areas, collecting the fixed object parameters from the plurality of radars and generating the model based on the fixed object parameters since they are all directed to detecting airspace conditions and incorporation of the teachings of Bry would increase accuracy by incorporating additional object parameter data into consideration which would increase the safety and reliability of the overall system.

Regarding claim 2, Halbert as modified by Foster, Schulman, Leo and Bry discloses wherein the coverage parameter comprises at least one of a detection accuracy and a coverage preference, the detection accuracy being based on the respective radar detection range (see at least Halbert [0020], [0089], [0201], [0228], [0231], [0250], [0273], [0274], [0281], and [0288]).

Regarding claim 3, Halbert as modified by Foster, Schulman, Leo and Bry discloses wherein deploying the plurality of radars comprises determining the respective radar detection range of each of the plurality of radars and positioning the plurality of radars at relative locations across the one or more geographic areas based on the respective radar detection range and an area of coverage within the one or more geographic areas (see at least Halbert abstract, Figure 10, [0178]-[0181], [0185], [0231] and [0402]), the area of coverage being based on at least one of the coverage parameter and a size of the one or more geographic areas (see at least Halbert Figure 10, [0005], [0178]-[0181], [0185], [0231] and [0402]).

Regarding claim 4, Halbert as modified by Foster, Schulman and Leo discloses generating the three-dimensional model of the airspace conditions for the one or more geographic areas based on the object parameters and the airspace regulations (see at least Halbert [0017], [0019], [0132], [0143], [0178]-[0181], [0230] and [0425]; refer back to rejection of claim 1).
Halbert as modified by Foster, Schulman and Leo fails to explicitly disclose deploying a plurality of sensor devices across the one or more geographic areas; and collecting, via the data service system, sensor data from the plurality of sensor devices, wherein generating the three-dimensional model of the airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices, the sensor data being incorporated with the fixed object parameters based on a respective relevance to a same portion of the one or more geographic areas.
Bry teaches deploying a plurality of sensor devices across the one or more geographic areas (see at least Col. 1 lines 30-42, Col.3 lines 7-49 and Col.5 line 41-Col.6 line 15); and collecting, via the data service system, sensor data from the plurality of sensor devices (see at least Col. 1 lines 30-42, Col.3 lines 7-49 and Col.5 line 41-Col.6 line 15), wherein generating the three-dimensional model of the airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices (see at least Figure 7A, Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15, Col.21 line 62-Col.22 line 20 and Col.23 lines 19-32), the sensor data being incorporated with the fixed object parameters based on a respective relevance to a same portion of the one or more geographic areas (see at least Figure 7A, Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.21 line 62-Col.22 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster, Schulman and Leo to incorporate the teachings of Bry which teaches deploying a plurality of sensor devices across the one or more geographic areas; collecting, via the data service system, sensor data from the plurality of sensor devices; and wherein generating the three-dimensional model of the airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices, the sensor data being incorporated with the object parameters based on a respective relevance to a same portion of the one or more geographic areas since they are all directed to detecting airspace conditions and incorporation of the teachings of Bry would increase safety, reliability and accuracy. Given that Halbert as modified by Foster, Schulman and Leo is being further modified by Bry, it would have been obvious that such modification would include the sensor data being incorporated with the fixed object parameters the airspace regulations based on a respective relevance to a same portion of the one or more geographic areas in order to maximize the efficiency, safety, reliability and accuracy of the overall system.

Regarding claim 5, Halbert as modified by Foster, Schulman and Leo fails to disclose wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors, and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information.
Bry teaches wherein the plurality of sensor devices comprise at least one of cameras,32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors (see at least Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.23 lines 28-32), and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information (see at least Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.23 lines 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster, Schulman and Leo to incorporate the teachings of Bry wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors, and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information since they are directed to detecting airspace conditions and incorporation of the teachings of Bry would increase safety, reliability and accuracy.

Regarding claim 6, Halbert as modified by Foster, Schulman, Leo and Bry discloses wherein the object parameters comprise at least one of an object presence, an object range, an object size, an object shape, and an object composition (see at least Halbert [0017], [0025], [0183] and [0275]).
Halbert as modified by Foster does not explicitly disclose wherein the airspace regulations are one of fixed regulations or dynamic regulations that periodically change. However, such matter is suggested by Schulman (see at least [0103], [0204] and [0255]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Foster to incorporate the teachings of Schulman which teaches wherein the airspace regulations are one of fixed regulations or dynamic regulations that periodically change since they are all directed to detecting airspace conditions and incorporation of the teachings of Schulman would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.

Regarding claim 7, Halbert as modified by Foster, Schulman, Leo and Bry discloses storing the fixed object parameters and the airspace regulations based on one or more commonalities to yield stored data (see at least Halbert abstract, Figure 7A, [0005], [0008]-[0010], [0019] and [0024]; given claim 1 is disclosed by Halbert as modified by Foster, Schulman, Leo and Bry to include the airspace regulations and the fixed object parameters as part of the airspace conditions, it would have been obvious that the disclosure of Halbert would also include the airspace regulations and the fixed object parameters in order to maximize safety and reliability of the overall system), wherein the one or more commonalities comprise at least one of a geographic area, one or more data sources, an airspace region, a detected condition, and a detected object (see at least Halbert abstract, Figure 7A, [0005], [0008]-[0010], [0019] and [0024]).

Regarding claim 8, Halbert as modified by Foster, Schulman, Leo and Bry discloses wherein storing the fixed object parameters and the airspace regulations comprises aggregating portions of the stored data based on the one or more commonalities (see at least Halbert abstract, Figure 7A, [0019], [0024], [0083] and [0085]).

Regarding claim 9, Halbert as modified by Foster, Schulman, Leo and Bry discloses wherein deploying the plurality of radars across the one or more geographic areas comprises calculating respective coverage regions within the one or more geographic areas for the plurality of radars based on the respective radar detection range and the coverage parameter, wherein at least a portion of the respective coverage regions overlap (see at least Halbert abstract, Figure 7A, Figure 10, [0104] and [0178]-[0181]).

Regarding claim 17, Halbert discloses a non-transitory computer-readable storage medium comprising: instructions stored therein which, when executed by one or more processors, cause a system to (see at least [0034]). The rest of claim 17 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 18, claim 18 is commensurate in scope with claims 2 and 6. See above for rejection of claims 2 and 6. 

Regarding claim 19, claim 19 is commensurate in scope with claim 3. See above for rejection of claim 3.

Regarding claim 20, claim 20 is commensurate in scope with claims 7 and 8. See above for rejection of claims 7 and 8.

Regarding claim 22, claim 22 is commensurate in scope with claim 6. See above for rejection of claim 6.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Salentiny (US20160260331A1) in further view of Foster (US20180364713A1) in yet further view of Schulman (US20190114925A1) in yet further view of Leo (US20180130358A1) and in yet further view of Bry (US9417325B1).
Regarding claim 11, Halbert discloses a system (see at least abstract and [0001]) comprising: one or more processors (see at least [0034]); and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (see at least [0034]): collect, via a data service, airspace information comprising object parameters detected by a plurality of radars deployed across one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0062], [0178]-[0181] and [0185]), the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]) a three-dimensional model of airspace conditions, the three-dimensional 7Application/Control Number: 16/379,477Docket No.: 157-0001Art Unit: 3667model of airspace conditions being based on the object parameters (see at least Figure 1, Figures 5-13, [0017], [0019], [0025], [0063], [0104], [0132], [0143], [0163], [0164], [0228]-[0230]) and monitor flight conditions based on data collected from the data service (see at least [0017], [0019], [0132], [0143], [0178]-[0181], [0230] and [0425]).
 Halbert fails to disclose request, from a data service, airspace information; receive the airspace information from the data service; based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using the model of airspace conditions; and monitor flight conditions associated with the one or more flight plans.
Salentiny teaches request, from a data service, airspace information (see at least [0019]-[0024], [0035] and [0036]); receive the airspace information from the data service (see at least [0019]-[0024], [0035] and [0036]); based on the airspace information, generate one or more flight plans associated with the one or more geographic areas (see at least [0019]-[0024], [0030], [0031], [0035] and [0036]), the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft (see at least [0010], [0018]-[0024], [0030], [0031], [0035] and [0036]); and the one or more flight plans being generated using the model of airspace conditions (see at least [0019]-[0024], [0030], [0031], [0035] and [0036]) and monitor flight conditions associated with the one or more flight plans (see at least abstract, [0012], [0018]-[0024], [0030]-[0036] and [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Salentiny to request, from a data service, airspace information; receive the airspace information from the data service; based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using the model of airspace conditions; and monitor flight conditions associated with the one or more flight plans since they are both directed to detection of airspace/flight conditions and Salentiny is focused on air traffic control which Halbert focuses on too and use of Salentiny would ensure increase safety and reliability. 
Halbert as modified by Salentiny does not explicitly disclose providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination. However, such matter is suggested by Foster (see at least [0005], [0017], [0028] and [0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny to incorporate the teachings of Foster of providing the one or more flight plans to the aircraft prior to a flight of the aircraft to deliver the one or more items to the destination since they are directed to detecting airspace/flight conditions and incorporation of the teachings of Foster would increase efficiency and usability of the system since information/model/data of Halbert would be very beneficial for a flying vehicle to be aware of the airspace conditions prior to its flight so it would have been obvious to one of ordinary skill in the art to modify Halbert as modified by Salentiny by Foster in order to have a much more useful, reliable and safe system. 
Halbert as modified by Salentiny and Foster does not explicitly disclose the three dimensional model of airspace conditions being based on airspace regulations. However, such matter is suggested by Schulman (see at least [0103], [0204] and [0255]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny and Foster to incorporate the teachings of Schulman which teaches the three dimensional model of airspace conditions being based on airspace regulations since they are all directed to detecting airspace/flight conditions and incorporation of the teachings of Schulman would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.
Halbert as modified by Salentiny, Foster and Schulman fails to disclose the three-dimensional model of airspace conditions being based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions. However, such matter is suggested by Leo (see at least [0002], [0013], [0019], [0030], [0031], [0034]-[0037] and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny, Foster and Schulman to incorporate the teachings of Leo which teaches the three-dimensional model of airspace conditions being based on future predicted airspace conditions, based on historical data, of the one or more geographic areas to yield modeled airspace conditions since there are all directed to detecting airspace/flight conditions and incorporation of the teachings of Leo would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.
Halbert as modified by Salentiny, Foster, Schulman and Leo does not explicitly disclose airspace information comprising fixed object parameters detected, the fixed object parameters being associated with fixed objects within the one or more geographic areas, and the model being based on the fixed object parameters. However, such matter is suggested by Bry (see at least Figure 1, Figures 6A-7D, Figure 9, lines 7-36 of Col.3 and line 64 of Col.5-line15 of Col.16). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny, Foster, Schulman and Leo to incorporate the teachings of Bry which teaches airspace information comprising fixed object parameters detected, the fixed object parameters being associated with fixed objects within the one or more geographic areas, and the model being based on the fixed object parameters since they are all directed to detecting airspace conditions and incorporation of the teachings of Bry would increase accuracy by incorporating additional object parameter data into consideration which would increase the safety and reliability of the overall system.

Regarding claim 12, Halbert as modified by Salentiny, Foster, Schulman, Leo and Bry discloses wherein the fixed object parameters comprise at least one of an object presence, an object range, an object size, an object shape, and an object composition (see at least Halbert [0017], [0025], [0183] and [0275]).
Halbert as modified by Salentiny and Foster does not explicitly disclose wherein the airspace information further comprises the airspace regulations being associated with the one or more geographic areas, wherein the airspace regulations are one of fixed regulations or dynamic regulations that periodically change. However, such matter is suggested by Schulman (see at least [0103], [0204] and [0255]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert as modified by Salentiny and Foster to incorporate the teachings of Schulman which teaches wherein the airspace information further comprises the airspace regulations being associated with the one or more geographic areas, wherein the airspace regulations are one of fixed regulations or dynamic regulations that periodically change since they are all directed to detecting airspace conditions and incorporation of the teachings of Schulman would increase accuracy and thereby increase reliability and safety of the overall system since another very important aspect of airspace conditions (and in an accurate three-dimensional model) would be considered to yield the modeled airspace conditions.

Regarding claim 13, Halbert as modified by Salentiny, Foster, Schulman, Leo and Bry discloses wherein the airspace information further comprises at least one of flight congestion associated with the one or more geographic areas, traffic patterns associated with the one or more geographic areas, and the three-dimensional model of airspace conditions associated with the one or more geographic areas (see at least Halbert [0005], [0008]-[0010], [0016], [0017], [0019] and [0178]-[0181]).

Regarding claim 14, Halbert as modified by Salentiny, Foster, Schulman, Leo and Bry discloses wherein the coverage parameter comprises at least one of a detection accuracy and a coverage preference, the detection accuracy being based on the respective radar detection range (see at least Halbert [0089], [0201], [0228], [0231], [0250], [0267], [0274], [0281], and [0288]).

Regarding claim 15, Halbert as modified by Salentiny, Foster, Schulman, Leo and Bry discloses wherein the fixed object parameters detected by the plurality of radars are associated with relative locations of the plurality of radars across the one or more 5Application/Control Number: 16/379,477Docket No.: 157-0001Art Unit: 3667geographic areas, the relative locations being based on the respective radar detection range and an area of coverage within the one or more geographic areas (see at least Halbert abstract, Figure 10, [0178]-[0181], [0185], [0231] and [0402]), the area of coverage being based on at least one of the coverage parameter and a size of the one or more geographic areas (see at least Halbert Figure 10, [0005], [0185], [0231] and [0402]).

Regarding claim 16 Halbert as modified by Salentiny, Foster, Schulman, Leo and Bry discloses wherein the aircraft comprises an unmanned aircraft (see at least Halbert [0019], [0025] and [0126]), and wherein the monitoring of the flight conditions further comprises tracking the unmanned aircraft during flight (see at least Halbert [0019], [0025], [0120] and [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667